DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application final filed on July 30, 2019 are accepted.
Claims 1 – 20 are being considered on the merits.

Drawings
The drawings filed on July 30, 2019 are accepted.

Specification
The specification filed on July 30, 2019 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 - 2, 4, 6, 8 - 11, 13, 15 - 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "stable system value" in claim 1, 4, 6, 8, 11, 13, 15, 17, and 19 include a relative term “stable” which renders the claims indefinite.  The term "stable system value" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
Claims 2, 9 - 10, and 16 recite the limitation "the plurality of locations".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “plurality of locations” is interpreted as “different locations”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 3,  8 - 10, and 15 - 16  are rejected under 35 U.S.C. 103 as being unpatentable over US 10110383 B1 to Tamilarasan et al., (hereafter, "Tamilarasan") in view of US 20190068615 A1 to Pack et al., (hereafter, "Pack").
Regarding claim 1, Tamilarasan teaches a computer-implemented method comprising: storing, by a computing device, a data encryption key in a keystore; [Tamilarasan, col. 3 lines 35 – 42 discloses the first level of access control is enforced by capturing a system fingerprint at the time of the creation of the authentication key and using that with several randomly generated SSVs to control access to a lockbox that stores the encryption keys. Any attempt to use the encryption keys stored in the lockbox to decrypt encrypted data must provide a predetermined minimum number of SSVs in order to access the lockbox] generating a plurality of stable system values, wherein a threshold number of the plurality of stable system values is required to access the data encryption key from the keystore; [Tamilarasan, col. 8 lines 32 – 39 discloses lockbox application 56 (A) calculates and stores a signature 68 of a trusted library file 62 containing a trusted function 76 usable to generate stable system values (SSVs) of the computer, and (B) calculates and stores a first value based on an initial set of SSVs 96 generated by the trusted function 76, the first value and a second value to be used by an access control function 86 to enable access to a stored secret 82.] storing the plurality of stable system values in different locations; [Tamilarasan, col. 11 lines 55 – 61 discloses set of stable values 72 is preferably stored in a secure and safe manner outside the data security mechanism 24. In some arrangements, the interface 46 stores the set of stable values 72 on behalf of the application 48 as configuration data 64 in the configuration data area 60 of the array 42 but separately from the data security mechanism 24. Col. 14 lines 1 – 6 discloses the lockbox 410 may be created and configured to store a first set of SSV, the storage drive D0-DN encryption keys, and the like. Access to the lockbox 410 may require providing a complete set of SSV, or a subset thereof where the actual number of SSV required may be stored in a first match value.], but Tamilarasan does not deleting more stable system values of the plurality of stable system values than the threshold number of the plurality of stable system values required to access the data encryption key from the keystore.
However, Pack does teach deleting more stable system values of the plurality of stable system values than the threshold number of the plurality of stable system values required to [Pack, para. 96 it is determined that the number of hosting infraction occurrences is greater than or equal to the threshold number of occurrences, then process 700 may proceed to step 718. At step 718, the verification module 118 may implement logic for master smart contract 610 to cause the node device to be removed from the set of node devices. In some embodiments, a node device removed from the set of node devices may no longer be able to host blockchains, may not be able to access data associated with any digital assets stored by the corresponding container, and may be prevented from providing data to any other devices. Furthermore, in some embodiments, the threshold may alternatively correspond to a validation support amount threshold. For instance, each hosting infraction occurrence may result in a validation support means (e.g., a cryptocurrency) amount that the node device has staked with master smart contract 610 being reduced.]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Pack’s system with Tamilarasan’s system, with a motivation to determine that the verification value read by node device matches container validation value, transaction facilitation module may be configured to provide validation support means to node device [Pack, para. 90]

As per claim 2, modified Tamilarasan teaches the computer-implemented method of claim 1 wherein at least one location of the plurality of locations includes electrically erasable programmable read-only memory. [Tamilarasan, col. 17 lines 31 – 40 discloses when the system boots up, it reads the keystore header to determine if the encryption keys need to be retrieved from the server and if so, retrieve them from the external key server using, otherwise, local mode is enabled and the keys are managed locally using the lockbox stored locally in a keystore LUN of the storage array (e.g., on system drives). The storage system may communicate with an external key manager using, for example, key manager interoperability protocol (KMIP) or similar suitable communication mechanism. Col. 19 lines 32 – 45 discloses the computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium. More specific examples (a non-exhaustive list) of the computer-readable medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), Flash memory, an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, digital versatile disc ROM (DVD-ROM) a transmission media such as those supporting the Internet or an intranet, or a magnetic storage device.]

As per claim 3, modified Tamilarasan teaches the computer-implemented method of claim 1 wherein at least one location of the plurality of locations includes a self-encrypting hard drive (SED). [Tamilarasan, col. 4 lines 2 – 7 discloses for the purposes of discussion, example embodiments described herein illustrate data at rest encryption at the hardware level using self-encrypting drives; however, this should be construed as a limitation, and the techniques may be applied to various different level in the software stack. Col. 4 lines 8 – 21 discloses at the hardware level, self-encrypting drives may be implemented in conjunction with the current techniques. A self-encrypting drive is a self-encrypting hard drive with circuitry built into the disk drive controller chip that encrypts and decrypts all data to and from the magnetic media on the fly. Self-encrypting drives encrypt all the time performing like any other hard drive with the encryption being completely transparent to the user. The contents of a self-encrypting drive, including the encryption keys stored thereon, always remain encrypted and are protected by hardware that cannot be accessed by other parts of the system. Because disk encryption is handled in the drive, overall system performance is not affected and is not subject to attacks targeting other components of the system.]

Regarding claim 8, Tamilarasan teaches a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising: storing a data encryption key in a keystore; [Tamilarasan, col. 3 lines 35 – 42 discloses the first level of access control is enforced by capturing a system fingerprint at the time of the creation of the authentication key and using that with several randomly generated SSVs to control access to a lockbox that stores the encryption keys. Any attempt to use the encryption keys stored in the lockbox to decrypt encrypted data must provide a predetermined minimum number of SSVs in order to access the lockbox] generating a plurality of stable system values, wherein a threshold number of the plurality of stable system values is required to access the data encryption key from the keystore; [Tamilarasan, col. 8 lines 32 – 39 discloses lockbox application 56 (A) calculates and stores a signature 68 of a trusted library file 62 containing a trusted function 76 usable to generate stable system values (SSVs) of the computer, and (B) calculates and stores a first value based on an initial set of SSVs 96 generated by the trusted function 76, the first value and a second value to be used by an access control function 86 to enable access to a stored secret 82.] storing the plurality of stable system values in different locations; [Tamilarasan, col. 11 lines 55 – 61 discloses set of stable values 72 is preferably stored in a secure and safe manner outside the data security mechanism 24. In some arrangements, the interface 46 stores the set of stable values 72 on behalf of the application 48 as configuration data 64 in the configuration data area 60 of the array 42 but separately from the data security mechanism 24. Col. 14 lines 1 – 6 discloses the lockbox 410 may be created and configured to store a first set of SSV, the storage drive D0-DN encryption keys, and the like. Access to the lockbox 410 may require providing a complete set of SSV, or a subset thereof where the actual number of SSV required may be stored in a first match value.], but Tamilarasan does not deleting more stable system values of the plurality of stable system values than the threshold number of the plurality of stable system values required to access the data encryption key from the keystore.
However, Pack does teach deleting more stable system values of the plurality of stable system values than the threshold number of the plurality of stable system values required to access the data encryption key from the keystore. [Pack, para. 96 it is determined that the number of hosting infraction occurrences is greater than or equal to the threshold number of occurrences, then process 700 may proceed to step 718. At step 718, the verification module 118 may implement logic for master smart contract 610 to cause the node device to be removed from the set of node devices. In some embodiments, a node device removed from the set of node devices may no longer be able to host blockchains, may not be able to access data associated with any digital assets stored by the corresponding container, and may be prevented from providing data to any other devices. Furthermore, in some embodiments, the threshold may alternatively correspond to a validation support amount threshold. For instance, each hosting infraction occurrence may result in a validation support means (e.g., a cryptocurrency) amount that the node device has staked with master smart contract 610 being reduced. If the validation support means amount falls below a threshold amount, then that node device may also be removed from the set of node devices.]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Pack’s system with Tamilarasan’s system, with a motivation to determine that the verification value read by node device matches container validation value, transaction facilitation module may be configured to provide validation support means to node device [Pack, para. 90]

As per claim 9, modified Tamilarasan teaches the computer program product of claim 8 wherein at least one location of the plurality of locations includes electrically erasable programmable read-only memory. [Tamilarasan, col. 17 lines 31 – 40 discloses when the system boots up, it reads the keystore header to determine if the encryption keys need to be retrieved from the server and if so, retrieve them from the external key server using, otherwise, local mode is enabled and the keys are managed locally using the lockbox stored locally in a keystore LUN of the storage array (e.g., on system drives). The storage system may communicate with an external key manager using, for example, key manager interoperability protocol (KMIP) or similar suitable communication mechanism. Col. 19 lines 32 – 45 discloses the computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium. More specific examples (a non-exhaustive list) of the computer-readable medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), Flash memory, an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, digital versatile disc ROM (DVD-ROM) a transmission media such as those supporting the Internet or an intranet, or a magnetic storage device.]

As per claim 10, modified Tamilarasan teaches the computer program product of claim 8 wherein at least one location of the plurality of locations includes a self-encrypting hard drive (SED). [Tamilarasan, col. 4 lines 2 – 7 discloses for the purposes of discussion, example embodiments described herein illustrate data at rest encryption at the hardware level using self-encrypting drives; however, this should be construed as a limitation, and the techniques may be applied to various different level in the software stack. Col. 4 lines 8 – 21 discloses at the hardware level, self-encrypting drives may be implemented in conjunction with the current techniques. A self-encrypting drive is a self-encrypting hard drive with circuitry built into the disk drive controller chip that encrypts and decrypts all data to and from the magnetic media on the fly. Self-encrypting drives encrypt all the time performing like any other hard drive with the encryption being completely transparent to the user. The contents of a self-encrypting drive, including the encryption keys stored thereon, always remain encrypted and are protected by hardware that cannot be accessed by other parts of the system. Because disk encryption is handled in the drive, overall system performance is not affected and is not subject to attacks targeting other components of the system.]

Regarding claim 15, Tamilarasan teaches a computing system including one or more processors and one or more memories configured to perform operations comprising: storing a data encryption key in a keystore; [Tamilarasan, col. 3 lines 35 – 42 discloses the first level of access control is enforced by capturing a system fingerprint at the time of the creation of the authentication key and using that with several randomly generated SSVs to control access to a lockbox that stores the encryption keys. Any attempt to use the encryption keys stored in the lockbox to decrypt encrypted data must provide a predetermined minimum number of SSVs in order to access the lockbox] generating a plurality of stable system values, wherein a threshold number of the plurality of stable system values is required to access the data encryption key from the keystore; [Tamilarasan, col. 8 lines 32 – 39 discloses lockbox application 56 (A) calculates and stores a signature 68 of a trusted library file 62 containing a trusted function 76 usable to generate stable system values (SSVs) of the computer, and (B) calculates and stores a first value based on an initial set of SSVs 96 generated by the trusted function 76, the first value and a second value to be used by an access control function 86 to enable access to a stored secret 82.] storing the plurality of stable system values in different locations; [Tamilarasan, col. 11 lines 55 – 61 discloses set of stable values 72 is preferably stored in a secure and safe manner outside the data security mechanism 24. In some arrangements, the interface 46 stores the set of stable values 72 on behalf of the application 48 as configuration data 64 in the configuration data area 60 of the array 42 but separately from the data security mechanism 24. Col. 14 lines 1 – 6 discloses the lockbox 410 may be created and configured to store a first set of SSV, the storage drive D0-DN encryption keys, and the like. Access to the lockbox 410 may require providing a complete set of SSV, or a subset thereof where the actual number of SSV required may be stored in a first match value.], but Tamilarasan does not deleting more stable system values of the plurality of stable system values than the threshold number of the plurality of stable system values required to access the data encryption key from the keystore.
However, Pack does teach deleting more stable system values of the plurality of stable system values than the threshold number of the plurality of stable system values required to access the data encryption key from the keystore. [Pack, para. 96 it is determined that the number of hosting infraction occurrences is greater than or equal to the threshold number of occurrences, then process 700 may proceed to step 718. At step 718, the verification module 118 may implement logic for master smart contract 610 to cause the node device to be removed from the set of node devices. In some embodiments, a node device removed from the set of node devices may no longer be able to host blockchains, may not be able to access data associated with any digital assets stored by the corresponding container, and may be prevented from providing data to any other devices. Furthermore, in some embodiments, the threshold may alternatively correspond to a validation support amount threshold. For instance, each hosting infraction occurrence may result in a validation support means (e.g., a cryptocurrency) amount that the node device has staked with master smart contract 610 being reduced. If the validation support means amount falls below a threshold amount, then that node device may also be removed from the set of node devices.]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Pack’s system with Tamilarasan’s system, with a motivation to determine that the verification value read by node device matches container validation value, [Pack, para. 90]

As per claim 16, modified Tamilarasan teaches the computing system of claim 15 wherein at least one location of the plurality of locations includes one of an electrically erasable programmable read-only memory [Tamilarasan, col. 17 lines 31 – 40 discloses when the system boots up, it reads the keystore header to determine if the encryption keys need to be retrieved from the server and if so, retrieve them from the external key server using, otherwise, local mode is enabled and the keys are managed locally using the lockbox stored locally in a keystore LUN of the storage array (e.g., on system drives). The storage system may communicate with an external key manager using, for example, key manager interoperability protocol (KMIP) or similar suitable communication mechanism. Col. 19 lines 32 – 45 discloses the computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium. More specific examples (a non-exhaustive list) of the computer-readable medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), Flash memory, an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, digital versatile disc ROM (DVD-ROM) a transmission media such as those supporting the Internet or an intranet, or a magnetic storage device.] and a self-encrypting hard drive (SED). [Tamilarasan, col. 4 lines 2 – 7 discloses for the purposes of discussion, example embodiments described herein illustrate data at rest encryption at the hardware level using self-encrypting drives; however, this should be construed as a limitation, and the techniques may be applied to various different level in the software stack. Col. 4 lines 8 – 21 discloses at the hardware level, self-encrypting drives may be implemented in conjunction with the current techniques. A self-encrypting drive is a self-encrypting hard drive with circuitry built into the disk drive controller chip that encrypts and decrypts all data to and from the magnetic media on the fly. Self-encrypting drives encrypt all the time performing like any other hard drive with the encryption being completely transparent to the user. The contents of a self-encrypting drive, including the encryption keys stored thereon, always remain encrypted and are protected by hardware that cannot be accessed by other parts of the system. Because disk encryption is handled in the drive, overall system performance is not affected and is not subject to attacks targeting other components of the system.]

Claims 4 - 5, 11 - 12, and 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10110383 B1 to Tamilarasan et al., (hereafter, "Tamilarasan") in view of US 20190068615 A1 to Pack et al., (hereafter, "Pack") in further view of US 20130067242 A1 to Lyakhovitskiy et al., (hereafter, "Lyak").
Regarding claim 4, modified Tamilarasan teaches the computer-implemented method of claim 3, but modified Tamilarasan does not teach wherein a range on the SED stores one or more of the plurality of stable system values.
However, Lyak does teach wherein a range on the SED stores one or more of the plurality of stable system values. [Lyak, para. 7 discloses one of the resources is a self-encrypting drive. The operating system includes code that manages access to the self-encrypting drive, including code that provisions the self-encrypting drive. A provisioned drive includes one or more locking ranges and a global range, and data structures for maintaining information about these ranges. In particular, these data structures include a data store object, an authority object and a locking range object. The data store object stores information for each locking range, including key management data. An authority object for each locking range stores authentication information for the locking range. A locking range object for each locking range stores state information for the locking range. These data structures are implemented as random access data storage persisted across resets and power cycles.]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Lyak’s system with modified Tamilarasan’s system, with a motivation to allow more finely grained control than the ability to lock or unlock an entire drive. In particular, it is desirable to be able to create volumes on the drive, and enable and disable different volumes in different ways. [Lyak, para. 5]

Regarding claim 5, modified Tamilarasan teaches the computer-implemented method of claim 4, but modified Tamilarasan does not teach further comprising locking the range on the SED with a unique PIN.
However, Lyak does teach further comprising locking the range on the SED with a unique PIN. [Lyak, para. 38 discloses the ability for the self-encrypting drive to internally encrypt a locking range's MEK with a combination of the PINs of the authorities assigned to the locking range or derivatives of those PINs.]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Lyak’s system with modified Tamilarasan’s system, with a [Lyak, para. 5]

Regarding claim 11, modified Tamilarasan teaches the computer program product of claim 10, but modified Tamilarasan does not teach wherein a range on the SED stores one or more of the plurality of stable system values.
However, Lyak does teach wherein a range on the SED stores one or more of the plurality of stable system values.[Lyak, para. 7 discloses one of the resources is a self-encrypting drive. The operating system includes code that manages access to the self-encrypting drive, including code that provisions the self-encrypting drive. A provisioned drive includes one or more locking ranges and a global range, and data structures for maintaining information about these ranges. In particular, these data structures include a data store object, an authority object and a locking range object. The data store object stores information for each locking range, including key management data. An authority object for each locking range stores authentication information for the locking range. A locking range object for each locking range stores state information for the locking range. These data structures are implemented as random access data storage persisted across resets and power cycles.]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Lyak’s system with modified Tamilarasan’s system, with a motivation to allow more finely grained control than the ability to lock or unlock an entire drive. [Lyak, para. 5]

Regarding claim 12, modified Tamilarasan teaches the computer program product of claim 11, but modified Tamilarasan does not teach wherein the operations further comprise locking the range on the SED with a unique PIN.
However, Lyak does teach wherein the operations further comprise locking the range on the SED with a unique PIN. [Lyak, para. 38 discloses the ability for the self-encrypting drive to internally encrypt a locking range's MEK with a combination of the PINs of the authorities assigned to the locking range or derivatives of those PINs.]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Lyak’s system with modified Tamilarasan’s system, with a motivation to allow more finely grained control than the ability to lock or unlock an entire drive. In particular, it is desirable to be able to create volumes on the drive, and enable and disable different volumes in different ways. [Lyak, para. 5]

Regarding claim 17, modified Tamilarasan teaches the computing system of claim 16, but modified Tamilarasan does not teach wherein a range on the SED stores one or more of the plurality of stable system values.
However, Lyak does teach wherein a range on the SED stores one or more of the plurality of stable system values. [Lyak, para. 7 discloses one of the resources is a self-encrypting drive. The operating system includes code that manages access to the self-encrypting drive, including code that provisions the self-encrypting drive. A provisioned drive includes one or more locking ranges and a global range, and data structures for maintaining information about these ranges. In particular, these data structures include a data store object, an authority object and a locking range object. The data store object stores information for each locking range, including key management data. An authority object for each locking range stores authentication information for the locking range. A locking range object for each locking range stores state information for the locking range. These data structures are implemented as random access data storage persisted across resets and power cycles.]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Lyak’s system with modified Tamilarasan’s system, with a motivation to allow more finely grained control than the ability to lock or unlock an entire drive. In particular, it is desirable to be able to create volumes on the drive, and enable and disable different volumes in different ways. [Lyak, para. 5]

Regarding claim 18, modified Tamilarasan teaches the computing system of claim 17, but modified Tamilarasan does not teach wherein the operations further comprise locking the range on the SED with a unique PIN.
However, Lyak does teach wherein the operations further comprise locking the range on the SED with a unique PIN. [Lyak, para. 38 discloses the ability for the self-encrypting drive to internally encrypt a locking range's MEK with a combination of the PINs of the authorities assigned to the locking range or derivatives of those PINs.]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Lyak’s system with modified Tamilarasan’s system, with a [Lyak, para. 5]

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10110383 B1 to Tamilarasan et al., (hereafter, "Tamilarasan") in view of US 20190068615 A1 to Pack et al., (hereafter, "Pack") in further view of US 20170103025 A1 to Meyer et al., (hereafter, "Meyer") 
Regarding claim 6, modified Tamilarasan teaches the computer-implemented method of claim 1, but modified Tamilarasan does not teach wherein deleting more stable system values of the plurality of stable system values than the threshold number of the plurality of stable system values required to access the data encryption key includes reprogramming at least a portion of the plurality of stable system values with new stable system values.
However, Pack in view of Meyer does teach wherein deleting more stable system values of the plurality of stable system values than the threshold number of the plurality of stable system values required to access the data encryption key includes reprogramming at least a portion of the plurality of stable system values with new stable system values. [Meyer, para. 19 discloses storing data encrypted with a cipher key in a band that has been previously erased by changing a cipher key associated with the band; reading the cipher key version number associated with the band; determining whether the read encryption key version number is different from a cipher key version number of the cipher key used to encrypt the data; in response to determining that the read encryption key version number is different from the cipher key version number of the cipher key used to encrypt the data, writing a data pattern encrypted with the cipher key into other locations in the band; and storing the cipher key version number of the cipher key used to encrypt the data]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Meyer’s system with modified Tamilarasan’s system, with a motivation to reduce the amount of time and storage overhead to perform a band erase, while overcoming the “unaligned write” problem. [Meyer, para. 51] 

Regarding claim 13, modified Tamilarasan teaches the computer program product of claim 8, but modified Tamilarasan does not teach wherein deleting more stable system values of the plurality of stable system values than the threshold number of the plurality of stable system values required to access the data encryption key includes reprogramming at least a portion of the plurality of stable system values with new stable system values.
However, Pack in view of Meyer does teach wherein deleting more stable system values of the plurality of stable system values than the threshold number of the plurality of stable system values required to access the data encryption key includes reprogramming at least a portion of the plurality of stable system values with new stable system values. [Meyer, para. 19 discloses storing data encrypted with a cipher key in a band that has been previously erased by changing a cipher key associated with the band; reading the cipher key version number associated with the band; determining whether the read encryption key version number is different from a cipher key version number of the cipher key used to encrypt the data; in response to determining that the read encryption key version number is different from the cipher key version number of the cipher key used to encrypt the data, writing a data pattern encrypted with the cipher key into other locations in the band; and storing the cipher key version number of the cipher key used to encrypt the data]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Meyer’s system with modified Tamilarasan’s system, with a motivation to reduce the amount of time and storage overhead to perform a band erase, while overcoming the “unaligned write” problem. [Meyer, para. 51]

Regarding claim 19, modified Tamilarasan teaches the computing system of claim 15, but modified Tamilarasan does not teach wherein deleting more stable system values of the plurality of stable system values than the threshold number of the plurality of stable system values required to access the data encryption key includes reprogramming at least a portion of the plurality of stable system values with new stable system values.
However, Pack in view of Meyer does teach wherein deleting more stable system values of the plurality of stable system values than the threshold number of the plurality of stable system values required to access the data encryption key includes reprogramming at least a portion of the plurality of stable system values with new stable system values. [Meyer, para. 19 discloses storing data encrypted with a cipher key in a band that has been previously erased by changing a cipher key associated with the band; reading the cipher key version number associated with the band; determining whether the read encryption key version number is different from a cipher key version number of the cipher key used to encrypt the data; in response to determining that the read encryption key version number is different from the cipher key version number of the cipher key used to encrypt the data, writing a data pattern encrypted with the cipher key into other locations in the band; and storing the cipher key version number of the cipher key used to encrypt the data]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Meyer’s system with modified Tamilarasan’s system, with a motivation to reduce the amount of time and storage overhead to perform a band erase, while overcoming the “unaligned write” problem. [Meyer, para. 51]

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10110383 B1 to Tamilarasan et al., (hereafter, "Tamilarasan") in view of US 20190068615 A1 to Pack et al., (hereafter, "Pack") in further view of US 20170085374 A1 to Chen.
Regarding claim 7, modified Tamilarasan teaches the computer-implemented method of claim 3, but modified Tamilarasan does not teach wherein the data encryption key is a unique data encryption key provisioned for the SED.
However, Chen does teach wherein the data encryption key is a unique data encryption key provisioned for the SED. [Chen, para. 32 discloses key management server 108 can automatically generate a data encryption key for self-encrypting drive 106 based on the unique identifier and send the authentication key to the service controller. The service controller can consequently transmit the data encryption key to a self-encrypting drive 106 for data encryption.]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Chen’s system with modified Tamilarasan’s system, with a motivation to enable an automatic mechanism for encryption key generation, the present technology can achieve data encryption efficiency for a large number of servers. [Chen, para. 5]

Regarding claim 14, modified Tamilarasan teaches the computer program product of claim 10, but modified Tamilarasan does not teach wherein the data encryption key is a unique data encryption key provisioned for the SED.
However, Chen does teach wherein the data encryption key is a unique data encryption key provisioned for the SED. [Chen, para. 32 discloses key management server 108 can automatically generate a data encryption key for self-encrypting drive 106 based on the unique identifier and send the authentication key to the service controller. The service controller can consequently transmit the data encryption key to a self-encrypting drive 106 for data encryption.]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Chen’s system with modified Tamilarasan’s system, with a motivation to enable an automatic mechanism for encryption key generation, the present technology can achieve data encryption efficiency for a large number of servers. [Chen, para. 5]

Regarding claim 20, modified Tamilarasan teaches the computing system of claim 16, but modified Tamilarasan does not teach wherein the data encryption key is a unique data encryption key provisioned for the SED.
However, Chen does teach wherein the data encryption key is a unique data encryption key provisioned for the SED. [Chen, para. 32 discloses key management server 108 can automatically generate a data encryption key for self-encrypting drive 106 based on the unique identifier and send the authentication key to the service controller. The service controller can consequently transmit the data encryption key to a self-encrypting drive 106 for data encryption.]
Therefore, it would have been obvious to one of ordinary skill within the art before effective filling date to combine Chen’s system with modified Tamilarasan’s system, with a motivation to enable an automatic mechanism for encryption key generation, the present technology can achieve data encryption efficiency for a large number of servers. [Chen, para. 5]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/P.P./Patent Examiner, Art Unit 2434           

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434